DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6, 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prahlad et al. in US Patent Application Publication № 20090182963, hereinafter called Prahlad, in combination with Koos et al. in US Patent Application Publication № 2018/0165298, hereinafter called Koos.

In regard to claim 1, Prahlad teaches a method performed by a computing device for indexing a storage system, comprising: 
generating, based on a scan of the storage system, one or more file records, each file record of the one or more file records corresponding to a file stored on the storage system (“The media agent index cache 110 may also track data that includes, but is not limited to, file names, sizes, creation dates, formats, application types, and other file-related information” Paragraph 0041);
maintaining a snapshot list of the storage system, the snapshot list having snapshot data corresponding to one or more snapshots stored on the storage system (“In order to track the location of snapshots, the system uses a database table or similar data structure, referred to herein as a replication volume table 102. The replication volume table 102, among other advantages, facilitates the tracking of multiple snapshots across multiple storage devices 115.” Paragraph 0043);
and generating a search result (i.e. located data) that satisfies one or more search parameters, based at least on a) the one or more file records, or b) the snapshot list (“Index data provides the system with an efficient mechanism for locating user files during storage operations such as copying, performing snapshots and recovery.” Paragraph 0041; also, “According to one embodiment, this is accomplished by restoring the clusters indexed by each of the snapshots in the query result,” paragraph 0059).
However, Prahlad fails to expressly teach maintaining the one or more file records based on one or more notifications received from the storage system. 
Koos teaches maintaining the one or more file records based on one or more notifications received from the storage system (“Thus, the SSS process of FIG. 2B can 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the continuous file events, as taught by Koos, in the change monitoring of files taught by Prahlad. 
It would have been obvious because it represents the application of a known technique (i.e. the continuous tracking of file changes, as taught by Koos) to a known system (i.e. the file change tracking and snapshotting system taught by Prahlad) ready for improvement to yield predictable results (i.e. the changes to files will be tracked continuously).

Claims 19 and 20 are substantially similar to claim 1 and accordingly are rejected under similar reasoning.

In regard to claim 2, Koos further teaches that each of the one or more notifications is generated by the storage system when a particular file is added, modified, moved, or deleted on the storage system, the one or more notifications including an identifier of the particular file (“Push_metadata list 328 includes lmove_file, ldelete_file, lmove_folder, ldelete_folder, and push_folder operations, which correspond to changes to file and folder metadata on LFS 204 and cause corresponding changes to file and folder metadata on RFS 202.” paragraph 0066); and maintaining the one or cause corresponding changes to file and folder metadata on RFS 202.” paragraph 0066).


In regard to claim 3, Prahlad further teaches that the snapshot data includes one or more timestamps, each timestamp defining a time that a corresponding snapshot, stored on the storage system, was generated (“As each snapshot indexes an information store at a given point in time, a mechanism must be provided that allows the snapshots taken of an information store to be chronologically related so that they are properly used for restoring an information store 90” paragraph 0045, wherein “In the exemplary replication volume table, id is a unique identification number assigned by the system to the snapshot; PointlnTime represents the date and time that the snapshot was created; CreationTime represents the date and time that the snapshot was completed; ModifyTime is the recorded date and time of the snapshot taken prior to the current snapshot; CurrentState is an identifier used to indicate a current status of the snapshot (e.g. pending, completed, unfinished, etc.)” paragraph 0044).

In regard to claim 4, Koos further teaches that the scan of the storage system is performed only an initial time to establish a baseline of the one or more file records 

In regard to claim 5, Prahlad further teaches that maintaining the snapshot list includes periodically requesting the storage system to send the snapshot data, the snapshot data including a) a list of one or more snapshots that are stored on the storage system, and b) a timestamp corresponding to each of the one or more snapshots, each timestamp relating to a time in which the snapshot was generated; and updating the snapshot list to add or remove a snapshot in the snapshot list based on the snapshot data (“In the exemplary replication volume table, id is a unique identification number assigned by the system to the snapshot; PointlnTime represents the date and time that the snapshot was created; CreationTime represents the date and time that the snapshot was completed; ModifyTime is the recorded date and time of the snapshot taken prior to the current snapshot; CurrentState is an identifier used to indicate a current status of the snapshot (e.g. pending, completed, unfinished, etc.);” paragraph 0044).

In regard to claim 6, Prahlad further teaches that each of the one or more file records defines a time period in which a file version of a corresponding file record is data retention criteria, storage operation preferences, and other storage-related information” paragraph 0038).


In regard to claim 13, Koos further teaches removing a file record from the one or more file records by determining that a file is not in a current file directory of the storage system and is not persisted in a snapshot of the storage system based on cross-referencing the one or more file records with the snapshot list. (“File system operations that can be applied to RFS 202 and LFS 204 include file operations and folder operations. The file operations include, but are not limited to, pushing files and folders, pulling files and folders, moving (renaming) files and folders, deleting files and folders, etc” paragraph 0105)

In regard to claim 14, Prahlad further teaches generating a list of snapshots based on the snapshot list and providing the list of snapshots as a selectable filter in a user interface, wherein a selected snapshot has a corresponding snapshot timestamp which is cross-referenced against the one or more file records to generate the search result (“The storage manager scans the replication volume table to identify available 

In regard to claim 15, Prahlad further teaches that the storage system is a network attached storage system (NAS) having, as computer memory for file storage, a hard drive disk, flash memory, or combinations thereof (“The invention provides systems and methods for performing n snapshots of an information store, without requiring n times the space of the information store, and storing those snapshots in multiple destinations across a network.” Paragraph 0023; wherein “It should be appreciated by those of skill in the art that the present invention is not limited to magnetic tape, and that the systems and methods described herein may be applicable to using snapshots with other storage technologies, e.g., storing disk geometry data to identify the location of a cluster on a storage device, such as a hard disk drive.” Paragraph 0050).

In regard to claim 16, Prahlad further teaches that each of the file records includes one or more entries, each entry having one or more of the following fields: a version number, a file name, a file path, a file size, a date of creation, a first timestamp, or a second timestamp (“The media agent index cache 110 may also track data that includes, but is not limited to, file names, sizes, creation dates, formats, application types, and other file-related information,” paragraph 0041).

In regard to claim 17, Prahlad further teaches that the computing device registers with a notification registry of the storage system (i.e. defining metadata) and the one or more notifications are sent by the storage system based on the notification registry (“RFS 202 and LFS 204 are each defined by metadata (defining the file system's namespace and object attributes) and data (e.g., associated file data).” Paragraph 0048).

In regard to claim 18, Koos further teaches that the one or more notifications are sent in real-time (“SSS is based on monitoring and collecting all of the changes (events) made to LFS 204 (e.g., by local clients 110) and all of the changes made to RFS 202 (e.g., by remote clients 116) as they occur, for example,” paragraph 0053).

Claim7-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prahlad and Koos as applied to claim 6 above, and further in view of Lee et al. in US Patent Application Publication № 2018/0329967, hereinafter called Lee.

In regard to claim 7, Prahlad and Koos teach the method of claim 6, as above. Howvever, they fail to expressly teach that the time period is defined by a first timestamp and a second time stamp, the first timestamp defining the beginning of the time period and the second timestamp defining the end of the time period for the file version.
Lee teaches that the time period is defined by a first timestamp and a second time stamp, the first timestamp defining the beginning of the time period and the second 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the snapshot search system aught by Prahald and Koos to include two timestamps to define a valid interval, as taught by Lee. It would have been obvious because it would have been obvious to try – that is, it is a selection of one approach of the approaches Lee teaches to creating a validity interval using timestamps in paragraph 0072, with a reasonable expectation that the identified approach would be successful.

In regard to claim 8, Lee further teaches that the generating of the search result includes identifying, in the one or more file records, file records that have the first timestamp but not the second time stamp, to further identify active files within a current file directory of the storage system, and generating the search result based on the identified file records (“In other examples, only the beginning timestamp is included in the metadata object; the ending timestamp can be inferred from the beginning timestamp of the succeeding metadata object, and can be taken to be oo (infinity) if there is no succeeding metadata object.” Paragraph 0072).

In regard to claim 9, Lee further teaches that the generating of the search result includes identifying files that are deleted on the storage system but persist through the one or more snapshots on the storage system, based on a) the one or more search 

In regard to claim 10, Lee further teaches that generating of the search result includes identifying all versions of a particular file on the storage system including versions that persist through the one or more snapshots based on a) a file name and file path of the one or more search parameters, and b) by cross-referencing the time period of the one or more file records with a snapshot timestamp in the snapshot list (“Then, at process block 840, the value of the matching key-value entry, which can be a pointer, is followed to a metadata object (e.g., 721a) at the head of a list of metadata objects. In some examples, the list of metadata objects has a single member (e.g., 722a), while in other examples, the list of metadata objects can have two (e.g., 729a-729b), three (e.g., 721a-72lc), or even more metadata objects.” Paragraph 0076).

In regard to claim 11, PRahald further teaches that the generating of the search result includes identifying files that persist through a particular snapshot on the storage system based on a) the one or more search parameters, and b) by cross-referencing the time period of the one or more file records with a snapshot timestamp of the particular snapshot (“The storage manager retrieves the file and folder information for changed data that is indexed by one or more snapshots for display. Once one or more files and/or folders are selected, step 502, the storage manager selects those snapshots that index the given version of the files and/or folders using the replication volume table, step 502” paragraph 0062).

In regard to claim 12, Lee further teaches that the generating of the search result includes identifying all snapshots in the snapshot list that a particular file persists through, based on a) the one or more search parameters, and b) cross-referencing the time period of the one or more file records with a snapshot timestamp in the snapshot (“In examples, the retrieved value can be the copy of the desired metadata item itself, copies of a plurality of desired metadata items, a desired metadata object containing
one or more copies of desired metadata items, or a direct or indirect reference to the desired metadata object (e.g., 161) which contains the one or more copies of desired metadata items.” Paragraph 0062)




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR GANGER whose telephone number is (571)272-0270.  The examiner can normally be reached on 10:00 AM - 7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on (571) 272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT W BEAUSOLIEL JR/           Supervisory Patent Examiner, Art Unit 2167